DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, 22, 27-28, 32-34, and 36-40 have been previously cancelled. Claims 21, 23-26, 29-31, 35 and 41-42 are still pending in this Application. 
Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/4/2022 has been entered. 
Response to Arguments/amendments
The Applicant’s arguments with respect to amendments to the drawings and the specification are persuasive. The amendments to the drawings and specification overcome the objections. 
Applicant’s argument/remarks, on pages 7-8, with respect to rejections to
The claims under 35 USC § 112(b) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. However, see the new rejections under 35 US 112. 
Applicant’s argument/remarks, on page 8-9, with respect to rejections to claims 21, 23-26, 29-31 and 35 under 35 USC § 103(a) have been fully considered but they 
On page 8, the Applicant argues that:
 	“Specifically, the Applicant has amended independent Claim 1 to include limitations to measure biological variables by the one or more sensors that quantify human physiological and behavioral data and to control a structure automation device based upon the human physiological and behavioral data and the XY position and Z distance. These limitations are not described or suggested in the prior art”. These arguments are not persuasive.  
	Schmirler clearly teaches different type of sensor for controlling an automation device in a building based on physiological data and behavioral data and position or location of a user within a building. As clearly pointed about in the rejections Schmirler further teaches quantifying/measuring physiological/biometric data such as retinal scans, see [0185], and behavioral data including voice recognition, head/eye/body movements of a user, tracking the user positions, vibrations of the user (see [0061-0063], [0093], [0097], [0103], [0109], [0105], [0113], [0115], [0129], [0140], [0165], and [0168]).	
	The term human variability is very broad and Schmirler clearly teaches or suggests controlling automated device based on human variability as interpreted in the rejection below (see 0051, 0063, 0093, 0097, 0103, 0105, and 0140). The reference Thiruvengada was cited in the rejection of claims 41-42 directed to narrow definition or examples of the controlled automation devices but it was not pertinent to use this reference in claim 21 since claims 21 is broader.  

Claim Interpretation
 	As stated previously, the term “structure” or “building” has been interpreted broadly in light of the specification to cover a facility, building, rooms, office, apartments, pipes, a portion or a building, a component or machine of a building, pipes, electrical equipment and so on as suggested in the disclosure and as used throughout the examination of this Application (see 0183, 0237). 
	The term sensors for measuring “human variability” have been interpreted broadly and some examples given in the specification includes vibration sensors, biosensors, cameras, accelerometer, the mobile device, motion sensors, headset, and any kind of sensor to detect people movement/presence or variability. Thus, the term Human variability has been interpreted broadly and in light of the specification including a person movement or direction, vibration detection, walking, gait, gesture, voice recognition, eye movement and so on.       
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21, 23-26, 29-31, 35 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Claim 21 also recites “one or more sensors that measure human variability within or proximate to the structure...;
 	measure human biological variables by the one or more sensors to quantify human physiological and behavioral data”. The original disclosure lack of sufficient support for the claimed limitation above.  
	The terms “human variability”, “human biological variables”, “human physiological and behavioral data” are not explicitly defined or exemplified in the original disclosure. In this case, it is unclear if human variability is the same as/referring to human biological variables. The original disclosure suggests that human variability refers to detecting movement of a person within a building (using accelerometers, camera, vibration) and could be measured with sensors 119 and/or 117C (see disclosure [0148] which further discusses other sensors 120). Human biological sensors are suggested as biosensors 
	Therefore, the disclosure lacks of sufficient support to teach or suggest “one sensor” that is capable of measuring three different variables such as human variability, human physiological data, and human behavioral data.
	Claim 26 recites “wherein quantifying human physiological and behavioral data comprises providing empirical data with a biosensor”. The Applicants point support for the claimed subject matter in par. [0148]. However, the disclosure as a whole including par. [01478] lacks of sufficient support for this claimed subject matter  
 	Par. [0148] recites “human variability to be monitored via sensors 119… Human (and/or animal) maybe quantified with sensors 119 installed on or proximate to the Human 118. Alternatively, sensors 117 located in, or proximate to, a structure 102A may be used to monitor human variability…Biosensors may be used to provide empirical data of humans 118 interacting with a structure may be analyzed using structured or unstructured queries to device relationships between structure performance and human biometrics. Accordingly, sensors may be used to quantify interaction between a human 118 and an As Built structure 102A according to physiological and behavioral data, social interactions, and environmental factors within the structure, actions undertaken, movements, and almost any quantifiable aspect”. 
	Again, the disclosure lacks of sufficient disclosure to show an example of a single biosensor that is capable of measuring two different variables such as human physiological data and human behavioral data.
Dependent claims 23-26, 29-31, 35 and 41-42 depend on claim 21, thus, they are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same error.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-26, 29-31, 35 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 21 recites the limitation “one or more sensors that measure human variability within or proximate to the structure” in lines 6, “the structure” in lines 14 and 18 respectively.  There is insufficient antecedent basis for this limitation (including the term the structure in line 6) in the claim. It is unclear if the term “structure” in this instance refers back to the term “the building” (which was amended in some instances to substitute the term the structure” in claim 21) or a specific equipment since the same term is repeated after line 6. Moreover, the term structure has been used interchangeable to describe a building, a portion or a building, a component or machine of a building, pipes, electrical equipment, and so on (see 0183, 0237)  
 	For purposes, of examination this limitation in this instance, will be interpreted as:
the building--. 
	Furthermore, Claim 21 also recites “one or more sensors that measure human variability within or proximate to the structure;
 	measure human biological variables by the one or more sensors to quantify human physiological and behavioral data”.
	The terms “human variability”, “human biological variables”, “human physiological and behavioral data” are not explicitly defined or exemplified in the original disclosure. In this case, it is unclear if human variability is the same as human biological variables. 
	For purposes of Examination, claim 21 will be interpreted as:
	“…sensors that measure human variability within or proximate to the structure; 
 	…identify an Augmented Virtual Model of the building based upon its geolocation, the Augmented Virtual Model comprising a virtual representation of structural aspects of the building and the sensors that measure human variability;  	generate a virtual representation of the building within the Augmented Virtual Model; 
	measure human biological variables by using the sensors to quantify human physiological and behavioral data; and 
 	to control a structure automation device based upon the human physiological and behavioral data and the XY position and the Z distance”.        
	Dependent claims 23-26, 29-31, 35 and 41-42 depend on claim 21, thus, they are rejected for the same reasons mutatis mutandis as their parent claim since they inherit the same error.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 21, 23-24, 26, 29-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260, in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), and Aggarwal et al (US 20130223261).
	As per claim 21, Schmirler teaches a system for monitoring a user in a building  (see Fig. 2 shows an apparatus or system for providing AR models and Fig. 8 and see the Abstract, [0050] “facility”, and [0070] “this information can be sent to the VR/AR presentation system 302 by system interface component 404 so that human operators can be tracked and rendered within a VR presentation, and so that the VR/AR presentation rendered by visualization component 408 reflects the user's current location and/or orientation”; also, see [0093] “in response to the user's movement around to the front of the production area being rendered”; also, see [0150] “In an example scenario, rendering component 308 may determine each potential recipient's current location by tracking each user's location and orientation data 606”, thus, the user is monitored in a building), the system comprising:
(see [0090] “In some embodiments, location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location, or may be configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant”, GPS technologies uses three or more positioning satellites devices) deployed in the building at fixed locations (see 0090 “…configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant”), 
	one or more sensors (interpreted as a plurality of sensors), that measure variability human variability within or proximate to the structure (see [0051] “In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device”, thus, the smart device/wearable devices includes sensor(s) that detect human variability/user’s movement and voice; also, see [0063] “In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device”; also, see [0092] and [0093] and Fig. 10 the user movements are detected and VR/AR models are generated; also, see [0124-0125] and [0129] “Video presentation 1408 simulates the user's actual presence on the plant floor by rendering the camera's current perspective of the production area on the user's wearable appliance 206…If the video data is supplied by a 360-degree camera, rendering component 308 can track the orientation of the user's wearable appliance 206 and shift the video presentation's direction of view in accord with the user's head movements (left, right, up, or down).  In this way, the segment of the available 360-degree video view available from the camera that is within the user's line of sight can be changed when the user moves his or her head, simulating the real-world view the user would experience if the user were at the camera location”, thus, the system includes a sensor that detects the human variability/movement of the user including head movement…; also, see [0131] “While viewing the video presentation, the user can use a suitable gesture or speak a verbal command recognizable by the wearable appliance 206 to transition back to the VR/AR presentation when desired”; Also, see [0135] “For example, if a video capture device 1414 is mounted at a high-security area of the facility within which human entry is to be regulated, monitoring component 316 can be configured to recognize presence of humans…”, detecting presence suggests human variability sensors/cameras; also, see [0179] the user’s movement are detected by the system in order to update the model displayed);
	a smart device (see Fig. 1 smart device/wearable computer 206; also, see [0055] “client device being used by the user (e. g., wearable computer, handheld
device, etc.)) comprising a global positioning system ([0090] “…In some embodiments, location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location…” the wearable device 206 is or includes the GPS device/component); 
 	a processor in logical communication with the smart device (see Fig. 4 processor 420 is in communication with location and orientation component 410 that includes the GPS device/component of the smart device);
 	a digital storage additionally in logical communication with said processor and storing code executable on demand to cause the processor to (see Fig. 4 memory 422 of the wearable appliance or memory 322 of the VR presentation system):
	determine a geolocation of the building via the global positioning system in the smart device (see [0075], [0087], and [0090] “In some embodiments, location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location, or may be configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant…The wearable appliance's system interface component 404 can report the location and orientation information generated by location and orientation component 410 to the VR/AR presentation system 302 as location and orientation data 606”, thus, the smart device provides geolocation to the server system 302 and VR/AR are provided based on the detected location; also, see [0125] “geographic location (or location relative to positioning devices within the plant));
	associate the building with its geolocation (see [0075], [0087] and [0090] the location of the wearable device 206 is determined via GPS; the server determines/receives the location of the device 206 and retrieves, then the server rendering components generates pant models 524 associated with the geolocation; also, see [0091]); 
	identify an Augmented Virtual Model of the structure based upon its geolocation (see [0005] “generating, by the system, augmented reality presentation data that renders, on the wearable appliance, an augmented reality presentation based on the workflow data, the identity data, the location data, and the orientation data”; also, see [0050]; also, see [0070], [0087], and [0090]-[0091]), the Augmented Virtual Model comprising a virtual representation of structural aspects of the structure (see Fig. 8; also, see [0050] “VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.).  The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation.  The system can render a scaled down view of the factory floor area, which affords the user an external overview of the area”; also, see Figs. 9-11 structural aspects of a commercial structure/industrial facility; also, see [0087] and Fig. 8), and the one or more sensors that measure human variability (see Fig. 8-11 a virtual representation of cameras/sensors; also, see [0124]-[0125]);
	generate a virtual representation of the structure within the Augmented Virtual Model (see Fig. 11, 8-10, 15; see also, see [0050] “VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.).  The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation.  The system can render a scaled down view of the factory floor area, which affords the user an external overview of the area”; also, see Figs. 9-11 structural aspects of a structure/industrial facility”; [0119-0120] “… Upon determining that the user is authorized to view and/or virtually control the device or machine, AR/VR presentation system 302 sends a virtual or augmented reality presentation to the wearable appliance 206”; also, see [0128-0130]; as stated above the structure is any component of the structure); 

	determine distance(s) to the (see [0090] in order to determine the position and orientation of the wearable device, distances between the positioning devices and the wearable device must be calculated);
	generate a first (see Fig. 6A the wearable device generates a location/position and orientation of the smart device 206; also, see [0090] “location and orientation component 410 configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant”, in order to determine the position and orientation of the wearable device, a distance between the positioning devices and the wearable device must be calculated);
	determine an elevation of the smart device as a Z distance (see [0090] “Location and orientation component 410 can also include orientation sensing components that measure the wearable appliance's current orientation in terms of the direction of the appliance's line of site, the angle of the appliance relative to horizontal, etc.”; also, see [0091] “the direction and angle of the viewing perspective of the VR presentation is a function of the first user's location and orientation”);
	measure human biological variables by the one or more sensors to quantify human physiological and behavioral data (biological variables has been interpreted broadly in light of the specification as variables related to humans or living organisms and they include physiological and behavioral data, wherein the disclosure, while not explicitly defined, broadly suggests behavioral includes voices, head or eye movements, walking or dancing vibration, mobility or movement/tracking of a person. Wherein physiological data has not been exemplified in the original disclosure and has been interpreted broadly as fingerprint, palm veins, face recognition, DNA, palm print, hand geometry, iris recognition, retina and odor/scent.
	Schmirler, see [0051] “In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device”, thus, the smart device/wearable devices includes  sensor that detects human variability/user’s movement  or behavioral data; also, see [0063] “In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device”; also, see [0093] and Fig. 10 the user movements are detected and VR/AR models are generated; also, see [0129] “Video presentation 1408 simulates the user's actual presence on the plant floor by rendering the camera's current perspective of the production area on the user's wearable appliance 206…If the video data is supplied by a 360-degree camera, rendering component 308 can track the orientation of the user's wearable appliance 206 and shift the video presentation's direction of view in accord with the user's head movements (left, right, up, or down).  In this way, the segment of the available 360-degree video view available from the camera that is within the user's line of sight can be changed when the user moves his or her head, simulating the real-world view the user would experience if the user were at the camera location”, thus, the system includes a sensor that detects human behavioral data such as movement of the head to control components …; also, see [0131] “While viewing the video presentation, the user can use a suitable gesture or speak a verbal command recognizable by the wearable appliance 206 to transition back to the VR/AR presentation when desired”, gesture and voices are also human behavioral data and variability sensor detections; Also, see [0135] “For example, if a video capture device 1414 is mounted at a high-security area of the facility within which human entry is to be regulated, monitoring component 316 can be configured to recognize presence of humans…”, detecting presence suggests human variability sensors/cameras; also, Schmirler further teaches quantifying/measuring physiological/biometric data such as retinal scans, see [0185] “At 2104, user information is sent to the VR/AR presentation system from the wearable appliance. The user information can be provided to the wearable appliance by the wearer of the appliance, can be read from stored user identification information on the wearable appliance, or can be read from the wearer as biometric data (e.g., via retinal scans or other means)…);
	control a structure automation device (see [0113], [0115], [0116], [120], [0122], [0168] and [0184-0192]) based upon the human physiological (see [0185] At 2104, user information is sent to the VR/AR presentation system from the wearable appliance…read from the wearer as biometric data (e.g., via retinal scans or other means)…if the user information identifies an authorized user (YES at step 2106), the methodology proceeds to step 2108, where the requested virtual control panel associated with the automation system is rendered on the wearable computer based on VR presentation data received from the VR/AR presentation system”, thus, based on physiological data control of an automation device is allowed and a user can control the automation device) and behavioral data (See Schmirler [0051], [0054] “user interactions with the AR or VR presentations 204 are facilitated by data exchange between a user's wearable appliance 206 and a VR/ AR presentation system that acts as a content provider.
…configured to establish direct communication channels with an industrial device in order to send control instructions to such devices”; also, see [0056], [0060] “virtual control panel”; [0063], [0093], [0113], [0129]) and the XY position and the Z distance/elevation ([0051] “In an example implementation in which 360-degree cameras are integrated with the system, presentation system 302 can deliver, on request, a live 360-degree video feed of the plant floor to the user's wearable appliance 206. For example, the external view described above can include camera icons representing the 360-degree cameras that are capable of providing a live video feed. In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device. The video's angle of view can be changed in accordance with the user's current direction of view or head orientation, providing a realistic live view of the plant floor to a user at a remote location. In some embodiments, the presentation system can enhance or augment this live view with superimposed operational or status data positioned on or near the view representations of relevant machines or devices, thereby yielding an augmented reality view of the environment”, Thus, based on user detected biological variables above (gesture or voice and biometrics including), and also the position of a user the automation devices such as cameras output are controlled. Also, the output of a computer such as content (models and/or sensor data) is displayed based on human biological variables and its position throughout the facility; also, see [0061-0063], [0093], [0097], [0103], [0109], [0105], [0113], [0115], [0140], [0165], and [0168]);
	While Schmirler teaches using positioning devices/sensors including GPS and positioning devices within a facility to determine a location and orientation of a smart device, and generating VR/AR models of commercial structure and its aspects being viewed by the user using the smart device based on the location/orientation of the user (see [0122]), Schmirler does not explicitly teach:
	at least three positioning devices, wherein at least one of the at least three positioning reference devices comprises a Wi-Fi device,
	receive, from the smart device, times of arrival of wireless transmission signals sent to the smart device from the at least three positioning reference devices deployed in the building; 
	determine distances to the at least three of the positioning devices, generate an XY position of the smart device within the building based upon relative distances of the at least three positioning devices to the smart device and a triangulation calculation. 	
	However, Khudhair teaches a localization system comprising at least three positioning devices (see page 393 2.1 “The use of geometric characteristics of triangles to achieve or estimate the location of person or objects it’s called-Triangulation and can be divided into: lateration and angulation as shown in Figure 1. Lateration estimates the position of an object by measuring its distances from multiple reference points. So, it is also called range measurement techniques. Instead of measuring the distance directly using received signal strengths (RSS), time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see Fig. 5 three positioning devices are used; also, see page 395 first paragraph (2.5 lateration)) wherein at least one of the at least three positioning reference devices comprises a Wi-Fi device (see page 396 Fig. 7-8  three wireless positioning devices are used and their signal transmission are used for locating the object; also, see page 398 “4 existing wireless indoor localization system… In this paper, we adopt the wireless technologies scheme, also addressing their positioning algorithms and their application situation”; also, see page 402 “Using Wi-Fi in indoor positioning and navigation systems depends on knowing a list of wireless routers that are available in an area in which the system operates in”; also, see page 407 Wi-Fi technology combined with triangulation flor localization purposes), receive, from the smart device, times of arrival of wireless transmission signals sent to the smart device from the at least three positioning reference devices deployed in the building (see page 393 2.1 “time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”) determine a distance to the at least three of the positioning devices (see page 393 2.1 “time of arrival (TOA) or time difference of arrival (TDOA) is usually measured, and the distance is derived by computing the attenuation of the emitted signal strength or by multiplying the radio signal velocity and the travel time”; also, see Fig. 5 and page 395 first paragraph (2.5 lateration)), generate an XY position of the smart device within the building based upon see page 393 2.1 Triangulation Technique The use of geometric characteristics of triangles to achieve or estimate the location of person or objects it’s called-Triangulation and can be divided into: lateration and angulation as shown in Figure 1. Lateration estimates the position of an object by measuring its distances from multiple reference points”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler’s invention to include a localization system comprising at least three positioning devices,  wherein at least one of the at least three positioning reference devices comprises a Wi-Fi device, receive, from the smart device, times of arrival of wireless transmission signals sent to the smart device from the at least three positioning reference devices deployed in a building, determine a distance to the at least three of the positioning devices, generate an position of the smart device within the building based upon a relative distance of the at least three positioning devices to the smart device and a triangulation calculation as taught by Khudhair in order to provide a more accurate localization system (GPS positioning system is not so accurate when indoors. However, combining external localization using GPS and internal localization provides a more robust and more accurate localization system) to find the position of a person or object inside a building  (see page 392 “Indoor localization system is a system that attempts to find the accurate position of the person and object inside a building, mall”; also, see page 393 “2. Wireless indoor location techniques… Triangulation positioning techniques can provide absolute, relative and proximity position information”; also, see page 393 “2.1 triangulation technique…”).	 
 	While is understood and known that an absolute location (as taught by Schmirler 0090 or Khudhair page 393 line 24) includes XY and Z position (elevation), Schmirler- Khudhair do not explicitly teach generate an XY position of the smart device upon a relative distance of the at least three positioning reference devices and triangulation.
	However, Aggarwal teaches a system and method comprising a step of generating an XY position of the smart device within the commercial structure based upon a relative distance of the at least three positioning devices to the smart device and a triangulation calculation (see Fig. 3 smart device 108 three positioning device 311a-c and distances d1, d2, and d3; also, see [0059] “A simplified environment is shown in FIG. 3 for illustrating an exemplary technique for determining a position of mobile station 108.  The mobile station 108 may communicate wirelessly with a plurality of WAPs 311 using RF signals (e.g., 2.4 GHz) and standardized protocols for the modulation of the RF signals and the exchanging of information packets (e.g., IEEE 802.11).  By extracting different types of information from the exchanged signals, and utilizing the layout of the network (i.e., the network geometry) the mobile station 108 may determine its position in a predefined reference coordinate system.  As shown in FIG. 3, the mobile station may specify its position (x, y) using a two-dimensional coordinate system; however, embodiments disclosed herein are not so limited, and may also be applicable to determining positions using a three-dimensional coordinate system, if the extra dimension is desired”; also, see [0144] “Once the set of distances [d.sub.est,k] to each WAP 311k have been determined, the method may then proceed to Block 725, where the position of the mobile device 108 may be determined using known trilateration techniques.  In other embodiments, triangulation or other positioning algorithms may be used”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair combination as taught above to include a step of generating an XY position of the smart device within the commercial structure based upon a relative distance of the at least three positioning devices to the smart device and a triangulation calculation as taught by Aggarwal in order to provide an improved positioning method when the device is inside a building (see [0003] “to improved position determination methods and apparatuses for use with and/or by wireless mobile devices”; also, see [0006]) and control the automation device as taught by Schmirler based on the specific and improved XY position detection of Aggarwal.
	As per claim 23, Schmirler-Khudhair-Aggarwal teaches the system of Claim 21, Aggarwal further teaches wherein at least one of the three positioning devices comprises a first radio frequency transmitter fixedly attached to a first position within the building (see Fig. 3 wireless access point 311; also, see [0059]), and wherein the processor is further operable to record an identification of the first radio frequency transmitter (see [0040] “the mobile station 108 may determine positions/identifiers  either in a standalone mode, or using the assistance of a positioning server 110 and network 112 using TOA techniques, as will be described in more detail below.  Note that embodiments of the disclosure include having the mobile station 108 determine position information using WAN-WAPs 104 which are different types; also, see [0041] “The position of each LAN-WAP 106a-106e may be stored in the positioning server 110 in a common coordinate system…Each signal may be associated with its originating LAN-WAP based upon some form of identifying information that may be included in the received signal (such as, for example, a MAC address)”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Schmirler-Khudhair-Aggarwal as taught above to include wherein at least one of the three positioning devices comprises a first radio frequency transmitter fixedly attached to a first position within the structure, and the processor is further operable to record an identification of the first radio frequency transmitter as taught by Aggarwal to determine the location or position of a user within a commercial structure/facility in order to provide an improved positioning method when the device is inside a building (see [0003] “to improved position determination methods and apparatuses for use with and/or by wireless mobile devices”; also, see [0006]).
	As per claim 24, Schmirler-Khudhair-Aggarwal teaches the system of claim 23, Aggarwal further teaches wherein at least one other position referencing device comprises a second radio frequency transmitter fixedly attached to a second position and associated with an identification of the second radio frequency transmitter (see Fig. 3 wireless access point 311; also, see [0059]), and wherein a processor is further (see [0040] “the mobile station 108 may determine positions/identifiers  either in a standalone mode, or using the assistance of a positioning server 110 and network 112 using TOA techniques, as will be described in more detail below.  Note that embodiments of the disclosure include having the mobile station 108 determine position information using WAN-WAPs 104 which are different types; also, see [0041] “The position of each LAN-WAP 106a-106e may be stored in the positioning server 110 in a common coordinate system…Each signal may be associated with its originating LAN-WAP based upon some form of identifying information that may be included in the received signal (such as, for example, a MAC address)”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Aggarwal combination a taught above to include wherein at least one other position referencing device comprises a second radio frequency transmitter fixedly attached to a second position and associated with an identification of the second radio frequency transmitter, and wherein the processor is further operable to record an identification of the second radio frequency transmitter as taught by Aggarwal to determine the location or position of a user within a structure/facility in order to provide an improved positioning method when the device is inside a building (see [0003] “to improved position determination methods and apparatuses for use with and/or by wireless mobile devices”; also, see [0006]).
	As per claim 26, Schmirler-Khudhair-Aggarwal teaches the system of Claim 21, Schmirler further teaches wherein quantifying human physiological and behavioral data comprises providing empirical data with a biosensor (biosensor has not been explicitly defined in the disclosure, and has been interpreted broadly in light of the specification as any sensor that measures physiological and behavioral data; Therefore, Schmirler teaches sensors detecting physiological and behavioral data; behavioral data sensor see [0051], [0093], [0128], [0129], [0131] thus, the system includes or suggests a biosensor that detects human behavioral data such as movement of the head, eye, body, gestures, presence, voice to control components …; also, Schmirler further teaches quantifying/measuring physiological/biometric data such as retinal scans, see [0185] “At 2104, user information is sent to the VR/AR presentation system from the wearable appliance. The user information can be provided to the wearable appliance by the wearer of the appliance, can be read from stored user identification information on the wearable appliance, or can be read from the wearer as biometric data (e.g., via retinal scans or other means)…”, in order to scan retinal, a biosensor is used which provides empirical/measured data ).
	As per claim 29, Schmirler-Khudhair-Aggarwal teaches the system of Claim 21, Schmirler further teaches wherein the processor further obtains data from a sensor that detects a physical condition of the building (see Fig. 8 and see [0005] monitoring industrial data; also,  see Fig. 8-11 all figures teaches a VR/AR presentation that includes calculated parameters based on sensed parameters; also, see [0170] “sensors”; also, see [0172] “data is received from a set of industrial assets installed an industrial facility.  The data can comprise, for example, operational or status data received from industrial controllers, motor drives, telemetry devices, sensors, or other such industrial devices”; also, see [0155] “In some embodiments, the device interface component 314 may also receive environment data collected by the user's wearable appliance 206 in the form of multimedia (e.g., audio and/or video data); infrared data; heat signature data; vibration data (which may be obtained by the wearable appliance 206 via the user's body when the user touches a vibrating component of an industrial machine or system)).
	As per claim 30, Schmirler-Khudhair-Aggarwal teaches the system of claim 29, Schmirler further teaches wherein the physical condition comprises an indication of an amount of vibration (see [0136] “Imaging analysis of the video data 1412 can also be used to detect improper machine movements (e.g., over-stroking or under-stroking, excessive vibration, etc.); also, see For example, some machines may emit noise at a recognizable characteristic frequency when experiencing excessive vibration, or when the machine is otherwise running improperly or in a sub-optimal manner.  Monitoring component 316 can be configured to recognize these audio queues based on analysis of audio-video data received from the video capture device 1414, and initiate delivery of notifications to appropriate personnel”; also, see [0155] “In some embodiments, the device interface component 314 may also receive environment data collected by the user's wearable appliance 206 in the form of multimedia (e.g., audio and/or video data)…vibration data (which may be obtained by the wearable appliance 206 via the user's body when the user touches a vibrating component of an industrial machine or system).
 	As per claim 35, Schmirler-Khudhair-Aggarwal teaches the system of Claim 21, Schmirler further wherein the one or more sensors measure a biological variable of the user ([0155] “In some embodiments, the device interface component 314 may also receive environment data collected by the user's wearable appliance 206 in the form of multimedia (e.g., audio and/or video data); infrared data; heat signature data; vibration data (which may be obtained by the wearable appliance 206 via the user's body when the user touches a vibrating component of an industrial machine or system), this indicates a body vibration or biological movement; see [0051] “In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device”, thus, the smart device/wearable devices includes sensor that detects biological gesture; also, see [0063] “In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device”; verbal command is a biological variable [0129] “…If the video data is supplied by a 360-degree camera, rendering component 308 can track the orientation of the user's wearable appliance 206 and shift the video presentation's direction of view in accord with the user's head movements (left, right, up, or down”, thus, the system includes a sensor that detects the biometric data of the user including head movement…; also, see [0131] “While viewing the video presentation, the user can use a suitable gesture or speak a verbal command recognizable by the wearable appliance 206 to transition back to the VR/AR presentation when desired”; also, see [0083] “…Client interface component 304 may authenticate the wearable appliance or its owner using password verification, biometric identification (e.g., retinal scan information collected from the user by the wearable appliance 206 and submitted to the client interface component 304…”; also, see [0185]” The user information can be provided to the wearable appliance by the wearer of the appliance, can be read from stored user identification information on the wearable appliance, or can be read from the wearer as biometric data”; also, see [0093] and Fig. 10 the user movements are detected and VR/AR models are generated).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260, in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), and Aggarwal et al (US 20130223261) as applied to claim 23 above, and further in view of Bare (US 20160019721).
	As per claim 25, Schmirler-Khudhair-Aggarwal teaches the system of Claim 23, 
But it does not explicitly teach the limitations of claim 25.
	However, Bare teaches a mobile device system comprising wherein at least one positioning device comprises a visual indicator, and wherein the processor is further operable to record an identification of the visual indicator (see [0032] “The local positioning system 109 may be or include any system capable of establishing the position and/or orientation of a mobile interface device relative to a structural environment coordinate system. In some embodiments, the local positioning system 109 may use electromagnetic or sound waves emanating from various points within the physical spaces in the structural environment.  Examples of electromagnetic or sound waves include radio frequency identification (RFID) signals, radio signals, Wi-Fi signals, audio tones, and/or sound waves.  The local positioning system 109 may use unique images or recognizable visual features, quick response (QR) codes, bar codes, or reference points placed throughout the physical space of the Structure”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Aggarwal to include wherein at least one positioning device comprises a visual indicator, and wherein the processor is further operable to record an identification of the visual indicator as taught by Bare to determine a position and orientation of a mobile device in order to obtain an VR/AR model of the commercial structure at the correct XY position and elevation of the captured image to be displayed on the smart device (see [0003] and [0056]-[0057] “At S260 a rendering engine on the central processor 210 uses data received (discretely or continuously) from the simulation engine or directly from the lifting and handling process system 203 along with mobile device pose information to construct an AR representation of the lift environment in the target area 20.  In preferred embodiments, this includes graphically rendering a visual display that can be superimposed over the view of the target area 20 captured by the mobile interface device 201). 	
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260), in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), Aggarwal et al (US 20130223261) as applied to claim 29 above and further in view of Hailemariam et al (US 20120296610).
	As per claim 31, Schmirler-Khudhair-Aggarwal teaches the system of Claim 29, but it does not explicitly teach wherein the physical condition comprises one or both of a temperature and a humidity present in the building at the XY position of the smart device and the elevation of the smart device.
	However, Hailemariam teaches a system capturing/collecting sensor data from an environment, the sensor data indicates a physical condition, wherein the physical condition comprises one or both of a temperature and a humidity present in the building at one or more positions/locations (see [0021] “FIG. 6 illustrates an exemplary time based visualization of temperature across three building cubes, according to one embodiment of the present invention”; also, see [0037] and [0041] humidity sensors; also, see [0048] “The user may also select one or more environmental elements, such as temperature, air flow, light, etc. to be displayed on the computer screen in context of the displayed 3-D representation of the selected building module”; also, see Fig. 7).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to see Fig. 4A and see [0037] “is a logical diagram of a system 200 for 3-D visualization of building data, according to one embodiment”). It would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Aggarwal to display the collected data at the Z distance of interest and the Z direction of interest from the XY position of the smart device and the elevation of the smart device as taught by Schmirler-Khudhair-Aggarwal in order to allow a user to have a perspective of the temperature or humidity form its point of view when located near a desired position within the building/structure.	
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al (US 20180130260, in view of Khudhair et al (Wireless Indoor Localization Systems and Techniques: Survey and Comparative Study), and Aggarwal et al (US 20130223261) as applied to claim 21 above, and further in view of Thiruvengada et al (US 20130204408).
 	As per claim 41, Schmirler-Khudhair-Aggarwal teaches the system of calm 21, while Schmirler teaches an automation device such as a die cast furnace, it does not explicitly teach wherein the structure automation device comprises a heat-processing machine (a die cast furnace could be a heat processing machine, however, for purposes of compact prosecution, the following reference is used to teach a heat processing machine and control such as thermostat and HVAC).
	However, Thiruvengada, teaches a sensor that detect/measure human variability and use the measured human variability to control a structure automation device including a heat-processing and controlling device such as a thermostat and/or HVAC system (see [0006] “home automation and/or control systems such as home thermostats or security cameras…An embodiment implements an approach to control home automation systems using metaphoric gestures and/or body movements that do not require a person to touch the devices in order to interact with them. Instead, the person interacts by simply mimicking metaphoric gestures and/or other body movements that are easily and readily recognized and translated to control outcomes. A combination of 3-dimensional gestures and/or body movements (including physical body movements such as a head movement, a shoulder movement, an arm movement, a hand movement, a finger movement, a leg movement, a foot movement, a hip movement, a waist movement, and a torso movement; and other body movements such as an eye movement and a mouth movement; and a sensing of a voice) can be used to interact with home automation systems”; also, see Fig. 1B step 170 based on a sensor detecting a person, a home automation system such as thermostat or HVAC is controlled, see [0012]; [0140] person’s voice is detected using a sensor detecting human variability/voice to control the automation devices).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to (see [0006]-[0007]) and to provide security to the structure (see [0027] when a gesture is not recognized then an intrusion is detected and an alarm is triggered).  
	As per claim 42, Schmirler-Khudhair-Aggarwal teaches the system of calm 21, but it does not explicitly teach wherein the structure automation device is a security device.
 	However, Thiruvengada, teaches a sensor that detect/measure human variability and use the measured human variability to control a structure automation device is/includes a security feature (see [0006] “home automation and/or control systems such as home thermostats or security cameras…An embodiment implements an approach to control home automation systems using metaphoric gestures and/or body movements that do not require a person to touch the devices in order to interact with them. Instead, the person interacts by simply mimicking metaphoric gestures and/or other body movements that are easily and readily recognized and translated to control outcomes. A combination of 3-dimensional gestures and/or body movements (including physical body movements such as a head movement, a shoulder movement, an arm movement, a hand movement, a finger movement, a leg movement, a foot movement, a hip movement, a waist movement, and a torso movement; and other body movements such as an eye movement and a mouth movement; and a sensing of a voice) can be used to interact with home automation systems”; also, see Fig. 1B step 170 based on a sensor detecting a person, a home automation system such as thermostat or HVAC is controlled, see [0012]; [0037] security system; also, see [0140] person’s voice is detected using a sensor detecting human variability/voice to control the automation devices).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Schmirler-Khudhair-Aggarwal combination as taught above to include a sensor that detect/measure human variability and use the measured human variability to control a structure automation device that is/includes a security feature as taught by Thiruvengada in order to control automation devices in a contactless manner (see [0006]-[0007]) and to provide security to the structure (see [0027] when a gesture is not recognized then an intrusion is detected and an alarm is triggered).  
Conclusion
The prior art of record and not relied upon, as cite in the PTO form 892, is considered pertinent to the Applicant’s disclosure. 
 	Josephson et al (US 10263967) and/or Rahman et al (US 20140156084) teaches a system including sensors for detecting and quantifying physiological data and behavioral data for accessing and controlling automation devices including security devices such as locks/bolts, heating processing systems. 
	Fadell et al (US 20150156030) and Bogard (US 20150135284), respectively, teaches a system including sensors for detecting and quantifying physiological data and 
	Kwan (US 20170041359) teaches a system for including sensors for detecting and quantifying physiological data and behavioral data for a user. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c) and 1.121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117